Citation Nr: 0700565	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-11 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) death benefits.



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The deceased veteran had recognized service from December 
1941 to May 1942 and from September 1945 to June 1946.  The 
veteran died in April 1982.  The appellant is the veteran's 
son.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2004 of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines.

In September 2006, the appellant submitted to the Board 
additional evidence without a waiver of initial consideration 
of the evidence by the agency of original jurisdiction.  As 
the additional evidence consists of copies of documents 
already of record, the evidence does not have a bearing on 
the appellate issue.  Accordingly, referral of the evidence 
to the RO is not warranted. 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The appellant was born in December 1952, he was age 52 when 
he filed for VA death benefits in November 2004, and the 
evidence of record does not establish that the appellant was 
permanently incapable of self-support by reason of physical 
or mental defects at or before he attained the age of 18.


CONCLUSION OF LAW

The appellant may not be recognized as the child of the 
veteran for the purpose of VA death benefits. 38 U.S.C.A. § 
101(4) (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2006).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

When the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty to notify nor the duty to 
assist provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001). 

In the instant case, eligibility for VA benefits as the child 
of a veteran is outlined by statute and regulation.  The 
Board's review is therefore limited to interpretation of the 
pertinent law and regulations. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The death certificate shows that the veteran died in April 
1982, at the age of 65.  

In November 2004, the appellant submitted an application for 
VA benefits as the surviving child of the veteran.  In the 
application, he identified his date of birth as December 
1952.  He also indicated that he was married.  

The appellant claims that he is entitled to VA death benefits 
as the surviving child of the veteran because he became 
permanently incapable of self-support before the age of 18, 
as a result of contracting polio as a child.


In support of his claim, the appellant has submitted 
affidavits of witnesses who stated that when the appellant 
was a child he had polio.  He also submitted a certificate 
that shows that the appellant had an orthopedic impairment 
and he qualified for a transportation discounted fare 
identification card for disability.  Additionally, the 
appellant submitted an affidavit of separation from 
employment, wherein he stated that he was last employed in 
September 1990, along with documentation that reflects that 
he was employed from 1976 to 1990.  

Legal Analysis

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined. For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution. 
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356. 

The evidence demonstrates the appellant was born in December 
1952. On the date of the veteran's death in April 1982, the 
appellant was 30 years of age. The evidence shows that the 
veteran was employed from 1976 to 1990, which establishes 
that he was not incapable of self-support. Based on the facts 
set out above, the Board has concluded the appellant is 
presently over the ages of 18 and 23 and was capable of 
earning a salary in April 1982.   Despite the fact that the 
appellant has submitted evidence that he currently suffers 
from an orthopedic disability, the preponderance of the 
evidence is against a finding that he was incapable of self-
support on his 18th birthday.



In a case such as this, where the law and not the evidence is 
dispositive, the claim must be denied because of the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994). 


ORDER

The appeal to establish that the appellant is entitled to VA 
death benefits is denied. 



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


